77 N.Y.2d 941 (1991)
The People of the State of New York, Respondent,
v.
Michael Magnano, Appellant.
Court of Appeals of the State of New York.
Argued March 19, 1991.
Decided April 25, 1991.
Gary Greenwald for appellant.
Edward J. Kuriansky, Deputy Attorney-General (Donald H. Zuckerman and Arthur G. Weinstein of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (158 AD2d 979).